Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 3 and 5-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was an oral appliance having an upper portion constructed to fit an upper dental arch of the user, and a lower portion constructed to fit a lower dental arch of the user; wherein a first bottom surface of the upper portion is joined to a second top surface of the lower portion using a sealant to form a complete seal between the first bottom surface of the upper portion, and the second top surface of the lower portion; wherein the sealant is configured to fill in any gaps along the first bottom surface of the upper portion, and the second top surface of the lower portion; wherein the sealant helps to prevent airflow through the oral appliance; wherein the oral appliance is configured to prevent airflow from occurring from a mouth area of the user when in use; wherein the oral appliance is configured to allow a the lower jaw to remain in a natural position; wherein a tongue naturally rests against the oral appliance; wherein the tongue can hold the oral appliance in place; wherein the tongue blocks air from going through the mouth area; wherein the tongue helps to keep the complete seal; and wherein the mouth area of the user can remain closed, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
With respect to claim 10, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a one piece appliance having an upper region constructed to fit an upper dental arch of a user, and a lower region; constructed to fit a lower dental arch of the user; with the one-piece appliance constructed to fit into an appliance location of the user wherein the one-piece appliance provides a physical barrier to prevent mouth breathing by the user when in use, and wherein the one- piece appliance is configured to allow a lower jaw of the user to remain in a natural position; wherein a tongue naturally rests against the one-piece appliance; wherein the tongue can hold the one-piece appliance in place; wherein the tongue blocks air from going through the mouth; wherein the tongue helps to keep a complete seal; and wherein a mouth area of the user can remain closed, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
With respect to claim 15, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a method of treating a sleep disorder having placing an oral appliance, a one-piece appliance, or a combination thereof in an appliance location of a user; preventing breathing through a mouth area of the user using the oral appliance, the one-piece appliance, or a combination thereof; wherein the oral appliance, the one-piece appliance, or a combination thereof is configured to allow a lower jaw of the user to remain in a natural position; wherein a tongue naturally rests against the oral appliance, the one-piece appliance, or a combination thereof; wherein the tongue can hold the oral appliance, the one-piece appliance, or a combination thereof in place; wherein the tongue blocks air from going through the mouth area; wherein the tongue helps to keep a complete seal; and wherein the mouth area of the user can remain closed, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143. The examiner can normally be reached M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARLA R PATEL/Primary Examiner, Art Unit 3786